     Case 2:19-cr-00527-ODW Document 224 Filed 08/24/20 Page 1 of 3 Page ID #:1271



1
2
3
4
5
6
7
8
9
10
11
12
                              UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                    CR No. 2:19-CR-00527-ODW-2
15
                 Plaintiff,                       FINDINGS AND ORDER REVOKING
16                                                DEFENDANT’S PRETRIAL
                        v.                        RELEASE/BOND AND DETAINING
17                                                DEFENDANT PENDING TRIAL
     SARA SOULATI,
18
                 Defendant.
19
20
21
22
           WHEREAS, the Court having conducted a hearing on August 24, 2020, pursuant
23
     to 18 U.S.C. Section 3148(b) regarding the Government’s Motion for an Arrest
24
     Warrant, Order Revoking Pretrial Release, and Order of Detention (the “Government’s
25
     Motion”) and having considered all the relevant filings, declarations, exhibits,
26
     transcripts, Pretrial Service report, other evidence, and arguments made by counsel
27
28
     Case 2:19-cr-00527-ODW Document 224 Filed 08/24/20 Page 2 of 3 Page ID #:1272



 1 including but not limited to: the Government’s Motion and accompanying Declaration
 2 of SA Ryan W. Wible, Exhibits 1–17, Declaration of Alexandra M. Michael, Exhibits
 3 1–2; Defendant’s Motion for Review of Detention Order by United States Magistrate
 4 Judge Steve Kim (18 U.S.C. §3145(b)) and accompanying Declaration of Harland
 5 Braun (Dkt. 197); the Government’s Opposition and accompanying Declaration of
 6 Alexandra M. Michael and Exhibits A–B (Dkt. 198); Defendant’s Reply (Dkt. 200);
 7 and the Government’s Supplemental Declaration of Forensic Accountant Joan O’Dowd
 8 (Dkt. 220), the Court ordered defendant Sara Soulati detained pending trial (Dkt. 221).
 9 The Court based the order on the following findings:
10         1.    The Court finds that there is clear and convincing evidence that defendant
11 Soulati has violated a condition of her pretrial release, namely the condition that she not
12 bill the government for any medical service or do so on behalf of anyone else.
13         2.    The Court finds that defendant Soulati, shortly after being indicted,
14 continued similar conduct as alleged in the indictment and when she learned the
15 government was investigating her conduct she took additional steps to conceal her
16 continued billing, directly and indirectly, to Medicare.
17         3.    The Court finds that defendant Soulati is unlikely to abide by any
18 condition or combination of conditions of release.
19 //
20 //
21
22
23
24
25
26
27
28                                              2
     Case 2:19-cr-00527-ODW Document 224 Filed 08/24/20 Page 3 of 3 Page ID #:1273



1          WHEREAS, after conducting the August 24, 2020 hearing and having considered
2 all the relevant filings, declarations, exhibits, transcripts, Pretrial Service report, other
3 evidence, and arguments made by counsel, and based on the Court’s findings as stated
4 above and good cause shown, pursuant to 18 U.S.C. § 3148(b), IT IS HEREBY
5 ORDERED THAT:
6          1.    Defendant Soulati’s pretrial release/bond is revoked; and
7          2.    Defendant Soulati shall be detained pending trial.
8          IT IS SO ORDERED.
9
10         August 24, 2020
11                                                                     __________           _
12                                                    HONORABLE OTIS D. WRIGHT II
                                                      UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                3
